Citation Nr: 1145550	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to October 1968.  The Veteran died in June 2007.  The appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In November 2007, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2007, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim in June 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  As reflected on his death certificate, the immediate cause of the Veteran's death was respiratory failure, due to differentiated metastatic colon cancer to the nodes and lungs, due to colon cancer; inanition cachexia syndrome was listed as a significant condition contributing to death.

4.  While the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, colon cancer is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

5.  Colon cancer and inanition cachexia syndrome first manifested many years after service, and there is no competent, probative evidence even suggesting that there existed a medical relationship, or nexus, between either condition and service.

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Pertinent to the claim for service connection for the cause of the Veteran's death, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter and an April 2008 post-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters specifically informed the appellant to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).

The April 2008 letter specifically informed the appellant that the Veteran was not service-connected for any conditions at the time of his death, and provided an explanation of the evidence and information required to substantiate a DIC claim based on conditions not yet service-connected (consistent with Hupp).  

Although neither letter provided the appellant with information pertaining to the assignment of effective dates, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board observes that service connection is being denied for the cause of the Veteran's death.  Thus, any questions as to the appropriate effective date to be assigned for an award have been rendered moot, and the absence of such notice does not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant).  As such, the appellant is not prejudiced by the error in notice.  

After issuance of the foregoing notice, and opportunity for the appellant to respond, the June 2008 SSOC reflects readjudication of the claim for service connection for the Veteran's cause of death.  Hence, the appellant is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and a December 2007 letter from the Veteran's private oncologist.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and by her representatives on her behalf.  

The Board finds that no additional RO action to further develop the record is warranted.  The Board acknowledges that no VA opinion was obtained in connection with the appellant's claim for service connection for the cause of the Veteran's death.  However, as will be discussed in greater detail below, no such medical opinion is required in this appeal.  See 38 U.S.C.A. § 5103A(a).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Veteran died in June 2007.  His death certificate lists the immediate cause of death as respiratory failure, due to differentiated metastatic colon cancer to the nodes and lungs, due to colon cancer.  Inanition cachexia syndrome is also listed as a significant condition contributing to death but not resulting in the underlying cause.  

The record reflects that the Veteran was not in receipt of any compensation benefits for any service-connected conditions at the time of his death.  Here, the appellant's essential contention, as stated in her January 2008 substantive appeal, is that the Veteran's death was the result of metastatic lung cancer which was caused by herbicide exposure in Vietnam.  Alternatively, the record contains a number of written statements from the Veteran, received prior to his death, in which he asserts that the underlying cause of death listed on his death certificate-colon cancer-was caused by herbicide exposure in Vietnam.  

Considering the record in light of the governing legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include malignant tumor, that are manifested to a compensable degree within a prescribed period after service (one year for malignant tumor).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Additionally, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including respiratory cancers (such as lung cancer), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307, 3.309(e) (2011).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions. 

The Board points that colon cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which the VA Secretary has determined that there exists an etiological relationship with exposure to herbicides, to include Agent Orange.  Furthermore, the VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and colorectal cancer.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In July 2009, NAS published its eighth full report, entitled 'Veterans and Agent Orange: Update 2008' (Update 2008), in which it found that there was 'inadequate/insufficient' evidence to determine whether there may be an association between herbicide exposure and colorectal cancer.  Id. at 81,333-34.  

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

First addressing the assertions as to the Veteran's in-service herbicide exposure, the Board notes that the Veteran's service personnel records show that he served on active duty from May 1965 to October 1968, and that he received the Vietnam Campaign Medal and Vietnam Service Medal.  Additionally, the Veteran's service treatment records contain a Malaria Debriefing form which indicates that he served in-country and therefore may have been exposed to malaria.  In light of this evidence, the Board finds that the Veteran served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

As previously noted, lung cancer is among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Here, the appellant contends that the Veteran's primary cause of death was lung cancer and that service connection is therefore warranted for his death.  The competent medical evidence reflects that the Veteran did have a lung disease at the time of his death and that it contributed to cause his death.  However, pertinent to this appeal, the medical evidence clearly establishes that the Veteran was not diagnosed with lung cancer, but instead metastatic colon cancer that had spread to his lungs and lymph nodes.  Unfortunately, colon cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

Hence, service connection for colon cancer, based on the Veteran's herbicide exposure, may not be presumed.  Moreover, the record presents no other basis to medically relate the Veteran's death to any incident of his military service, to include his presumed herbicide exposure therein.  See Brock, 10 Vet. App. at 162-64; Combee, 34 F. 3d at 1044.

The Veteran's service treatment records are negative for any complaint, finding, or diagnosis pertinent to his colon or his lungs.  Rather, on separation examination in October 1968, clinical evaluation of all systems was normal.  

Post-service medical evidence indicates that the Veteran was seen in March 2002 for a routine evaluation and colonoscopy.  At such time, he reported a six-month history of feeling gradually weaker with less energy, but indicated that he attributed these symptoms to his hypertension.  A mass was found in the Veteran's right colon and biopsy confirmed it as malignant, stage IV adenocarcinoma of the colon.  Shortly thereafter, the Veteran underwent a colectomy and was diagnosed with metastases (mets) in his liver; the origin of his mets was primary colon cancer.  

A May 2002 exploratory laparatomy revealed further mets to his liver, lymph nodes, and peritoneum.  The biopsy report reflects metastatic adenocarcinoma consistent with colonic origin.  The Veteran underwent treatment, including chemotherapy, however, in April 2003, a chest CT scan showed five pulmonary nodules in the Veteran's lungs.  Further evaluation revealed that these nodules were consistent with metastatic colon cancer.  Private oncology records dated in 2006, along with a December 2007 letter from the Veteran's oncologist (Dr. RM), show that the Veteran's disease continued to progress in his lungs and liver and eventually contributed to his death in June 2007.  This is echoed on the death certificate, which was completed by the Veteran's private oncologist and clearly states that the Veteran's death was caused by respiratory failure, due to differentiated metastatic carcinoma of the colon to the nodes and lungs, due to colon cancer.  

As the above-cited evidence clearly indicates, colon cancer was not diagnosed in March 2002, many years after service and well-outside outside of the one-year period for presumption of the in-service incurrence of a malignant tumor.  See 38 C.F.R. § 3.303, 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, moreover, there is  no medical evidence indicating that the Veteran's colon cancer is related to service, to include in-service herbicide exposure.  None of the private treatment records reflect any such opinion or even comment to that effect, and neither the appellant nor her representative has presented or identified any such existing medical evidence or opinion.  

In short, there simply is no persuasive evidence to even suggest that the Veteran's colon cancer was medically related to his service, and on this record, VA is not required to obtain any medical opinion in this regard.  See 38 U.S.C.A. § 5103A(a); see also Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding that section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is 'necessary to substantiate the claimant's claim for a benefit').  

Furthermore, as for any direct assertions by the appellant, the deceased Veteran, and/or their representatives that there existed a medical relationship between the Veteran's colon cancer and his service, to include herbicide exposure therein, the Board notes that the matter of the etiology of the disability resulting in the Veteran's here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant, the Veteran, and their representatives are not shown to be other than laypersons without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.

As a final point, the Board notes that inanition cachexia syndrome, or, general ill health and malnutrition (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 269 (30th ed. 2003)), was not noted in the Veteran's contemporaneous records, but  was listed on the death certificate as a significant condition contributing to the Veteran's death.  However, there is no evidence or allegation even suggesting that this contributory cause of death had its onset during service or was otherwise medically-related to the Veteran's military service.  Private medical records indicate that the Veteran was being treated for a number of medical conditions prior to his diagnosis of colon cancer, including hypertension and transient ischemic attack (TIA).  Relevant to this appeal, however, there is was no indication of general poor health and malnutrition being in any way related to the Veteran's service.  Conversely, such records show that treatment of the Veteran's metastatic colon cancer resulted in a number of general health problems which affect nutrition, including anemia, nausea, depressed appetite, and progressive dysphagia.  Thus, the record also presents no basis to grant the appellant's claim in light of the contributory condition noted on the Veteran's death certificate.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


